 1   JACQUELINE A. FORSLUND
     Forslund Law, LLC
 2   CSBN 154575
 3
     P.O. Box 4476
     Sunriver, OR 97707
 4   Telephone:    541-419-0074
     Fax:          541-593-4452
 5   Email:        jaf@forslundlaw.com
 6
     Attorney for Plaintiff
 7

 8                                   UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA

10   BOBBY FRANKLIN MITCHELL,            )                 Case No. 2:18-CV-01798-DMC
                                         )
11          Plaintiff                    )                 STIPULATION AND
                                         )                 ORDER FOR EXTENSION OF TIME
12
     v.                                  )                 TO FILE PLAINTIFF'S OPENING BRIEF
13                                       )
     NANCY A. BERRYHILL,                 )
14   Acting Comm’r of Social Security,   )
                                         )
15
            Defendant                    )
16                                       )
     ____________________________________)
17
             IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to extend
18

19   the time 30 Days to April 15, 2019, for Plaintiff to file his Opening Brief, in accordance with the

20   Court’s Scheduling Order. This is Plaintiff's third request for an extension. It is requested due to the
21
     fact that Plaintiff’s counsel experienced an extended illness that caused a backlog in her District
22
     Court workload and, in addition, she is representing appellants in four Ninth Circuit cases that are
23
     now in the briefing process.
24

25

26

27

28

     Mitchell v. Berryhill          Stipulation and Proposed Order    E.D. Cal. 2:18-cv-01798-DMC
 1           The parties further stipulate that the Court’s Scheduling Order be modified accordingly.
 2

 3

 4

 5

 6
                                                   Respectfully submitted,

 7

 8   Date: March 12, 2019                          JACQUELINE A. FORSLUND
 9
                                                   Attorney at Law

10
                                                   /s/Jacqueline A. Forslund
11                                                 JACQUELINE A. FORSLUND
12
                                                   Attorney for Plaintiff
13

14
     Date: March 12, 2019                          MCGREGOR W. SCOTT
15
                                                   United States Attorney
16                                                 DEBORAH STACHEL
                                                   Regional Chief Counsel, Region IX
17                                                 Social Security Administration
18
                                                   /s/Michael K. Marriott
19                                                 MICHAEL K. MARRIOTT
                                                   Special Assistant United States Attorney
20                                                 *By email authorization
21
                                                   Attorney for Defendant
22
                                                    ORDER
23
     APPROVED AND SO ORDERED, subject to NOTICE to all counsel that no additional extensions
24
     will be granted for preparation of Plaintiff’s Opening Brief.
25

26   Dated: March 13, 2019
                                                         ____________________________________
27                                                       DENNIS M. COTA
                                                         UNITED STATES MAGISTRATE JUDGE
28

     Mitchell v. Berryhill          Stipulation and Proposed Order   E.D. Cal. 2:18-cv-01798-DMC
